El Juez Asociado Se. Hebnández,
emitió la opinión del tribunal.
*524En la presente causa Rafael Aguilar fue acusado ante la" Corte de Distrito de Humacao por delito de infracción de la ley (doctoral (felony) y habiendo declarado no ser culpable, á petición suya, fue juzgado por jurados.
En el día señalado al efecto se celebró el juicio y después de practicadas las pruebas y de hechas las alegaciones por las partes, el jurado, previas las instrucciones de la corte sobre las cuestiones de derecho atinentes al caso, dió su veredicto declarando culpable al acusado Aguilar del delito que se le imputaba y pidiendo á la vez clemencia para. él.
Interrogado Aguilar si tenía algún motivo legal que im-pidiera el pronunciamiento de la sentencia, nada alegó en su favor, y en su consecuencia dicha sentencia fue pronun-ciada en 31 de julio último, dos días después del veredicto y por ella la Corte de Humacao, tomando en consideración todas las circunstancias del caso, condenó á Rafael Aguilar, convicto del delito de violación do la Ley Electoral, á pagar una multa de doscientos dollars ó cm su defecto á sufrir en la cárcel del Distrito de Humacao doscientos días de prisión, con las costas correspondientes.
Contra esa sentencia interpuso la representación del acusado recurso de apelación, que ha impugnado el fiscal de esta Corte. Suprema.
• No se tomaron en el juicio excepciones de (dase alguna, | ni existe en la transcripción de autos pliego de ellas, ni hay tampoco relato ó exposición de hechos, ni el apelante lia comparecido á sostener el recurso.
Examinados los elementos del juicio que tenemos á la vista no encontrarnos error ó defecto alguno sustancial que pueda invalidar la acusación, el veredicto del jurado ó la sentencia.
Procede, pues, eii nuestro sentir, la confirmación de la sentencia que pronunció la Porte de Distrito de Humacao *525en 31 de julio último, con las costas del recurso á cargo del apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Figueras, MacLeary y Wolf.